              Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 1 of 8



 1                                                     HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 8
        FREEDOM FOUNDATION, a                           CASE NO. 3:19-cv-05937-RBL
 9      Washington non-profit corporation,
                                                        ORDER ON DEFENDANT’S MOTION
10                            Plaintiff,                FOR PROTECTIVE ORDER AND
                 v.                                     PLAINTIFF’S CROSS-MOTION TO
11                                                      COMPEL AND FOR SANCTIONS
        JOEL SACKS, in his official capacity as
12      Director of Washington State                    DKT. ## 21 & 25
        Department of Labor & Industries;
13      HEATHER NORMOYLE, in her
        individual capacity; and ELIZABETH
14      SMITH, in her individual capacity,

15                            Defendant.

16
                                           INTRODUCTION
17
            THIS MATTER is before the Court on Defendants Joel Sacks, Heather Normoyle, and
18
     Elizabeth Smith’s (collectively “the Department”) Motion for Protective Order [Dkt. # 21] and
19
     Plaintiff Freedom Foundation’s Motion to Compel and for Sanctions [Dkt. # 25]. Freedom
20
     Foundation is an organization that opposes unionization and was present at the Washington State
21
     Department of Labor & Industries on June 27, 2019 handing out pamphlets. Employees of the
22
     Department asked them to leave, which precipitated this lawsuit based on alleged free speech
23
     and other constitutional violations. The parties now dispute discovery served upon Normoyle and
24


     ORDER - 1
                Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 2 of 8



 1   Smith, which the Department argues is duplicative and burdensome but which Freedom

 2   Foundation asserts is legitimate. For the following reasons, the Court GRANTS the

 3   Department’s Motion and DENIES Freedom Foundation’s Motion.

 4                                             BACKGROUND

 5   1.      Freedom Foundation’s Claims

 6           On June 27, 2019, three Freedom Foundation canvassers went to the Washington State

 7   Department of Labor & Industries building “to inform public-sector workers of their First

 8   Amendment rights, as recognized by the Supreme Court of the United States in Janus v.

 9   AFSCME, to refrain from or cease financially supporting their respective unions, allowing the

10   unions to speak for them, or associating with their unions against their will.” First Amended

11   Complaint, Dkt. # 16, at 4-5. Freedom Foundation alleges that its employees got permission from

12   the front desk receptionist and a state patrol officer to canvas inside the building. Id. at 6-7.

13            They were handing out pamphlets in the “space outside the cafeteria” when they were

14   approached Normoyle, the Assistant Director of Human Resources for the Department; Smith,

15   Deputy Director of the Department; and three to five state patrol officers “acting at the behest of”

16   the Department employees. Id. at 8. Normoyle asked if the canvassers had submitted an

17   application for their activities, and when they responded that they had not, Normoyle informed

18   them that they were in contravention of Department Policy 5.04 and asked them to leave. Id. at

19   8-9. Freedom Foundation also alleges that one of its canvassers was taking pictures, and one of

20   the officers aggressively told him to stop. Id. at 9-10. The canvassers left the building shortly

21   after. Id. at 10.

22           Based on this altercation, Freedom Foundation assert six claims. The first five allege Due

23   Process, Equal Protection, Free Speech, and Freedom of Association violations arising from the

24


     ORDER - 2
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 3 of 8



 1   discriminatory ejection and silencing of the canvassers, as well as one claim arising from the

 2   officer’s attempt to prohibit photography. Id. at 13-22. The sixth claim is for declaratory and

 3   injunctive relief. Id. at 22. The claims are either against all the Defendants or the Department

 4   alone; none of the claims target the conduct of Normoyle and Smith insofar as it differs from that

 5   of the Department. In fact, their names are not mentioned once in Freedom Foundation’s claims.

 6   2.     Freedom Foundation’s Discovery to the Department, Normoyle, and Smith

 7          On January 8, 2020, Freedom Foundation served its first set of discovery to Sacks, who is

 8   synonymous with the Department in this case. It included 25 requests for admission (RFA) and

 9   25 interrogatories and requests for production (RFP). The Department raised various objections,

10   including that several questions were compound, but ultimately responded and produced “nearly

11   12,000 pages of records.” Motion, Dkt. # 21, at 4. However, after the parties exchanged emails

12   about some of the Department’s objections, Freedom Foundation served additional RFAs and

13   interrogatories and RFPs to Defendants Normoyle and Smith.

14          The RFAs to Normoyle and Smith seek the same information as those directed to the

15   Department. Some also equate the Department’s knowledge with that of its employees. For

16   example, RFA number 17 to the Department states, “Admit that on June 27, 2019, the

17   Washington State Patrol officers who accompanied Ms. Heather Normoyle and Ms. Elizabeth

18   Smith in ejecting the Foundation’s employees from the Tumwater Building were acting pursuant

19   to the instructions or direction of the Department,” Dkt. # 22-1 at 83; there are identical RFAs

20   directed to Normoyle and Smith, but the phrase “instructions or direction of the Department” is

21   replaced with “Your instructions.” Id. at 7, 47. Other RFAs to the Department address the actions

22   or knowledge of Normoyle and Smith, while the corresponding RFAs to Normoyle and Smith

23   address the exact same subject matter. See, e.g., id. at 9, 49 (“You knew that Policy 5.04

24


     ORDER - 3
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 4 of 8



 1   provided no authority . . . .”); id. at 85 (“Ms. Heather Normoyle . . . [and] Ms. Elizabeth Smith

 2   knew that Policy 5.04 provided no authority . . . .”). The Department’s response to the RFAs

 3   contains answers from all “Defendants” and provides information about the actions and beliefs

 4   of Normoyle and Smith. Id. at 76-86.

 5          The interrogatories and requests for production propounded upon the Department, which

 6   address a variety of topics, seemingly differ from those directed to Normoyle and Smith, which

 7   exclusively ask for factual and documentary support for each RFA answer. Compare Dkt. # 22-1

 8   at 92-125 with id. at 17-35, 57-72. However, interrogatory number 22 to the Department reads,

 9   “Please identify and describe with particularity, in accordance with the foregoing Definitions, all

10   factual support for Your denial of any of the Requests for Admissions served to You in this

11   matter, at any time.” Id. at 122. Because the RFAs to the Department are the same as those

12   directed to Normoyle and Smith, this question encompasses all of the interrogatories and RFPs

13   directed to Normoyle and Smith.

14          The Department objected to interrogatory number 22 as compound and stated that “the

15   factual support for the positions taken with respect to the denial of Requests for Admission is

16   included in the response to those requests.” Dkt. # 22-1 at 122. The Department’s response to the

17   Interrogatories and RFPs is signed and verified by Normoyle. Id. at 127. In an email exchange,

18   counsel for Freedom Foundation agreed that question number 22 was compound but suggested

19   that he had a plan to “circumvent” this issue. Id. at 133. This plan, apparently, was to propound

20   separate discovery on Normoyle and Smith, despite the overlap between the RFAs to the

21   Department.

22

23

24


     ORDER - 4
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 5 of 8



 1                                             DISCUSSION

 2          The Department argues that Freedom Foundation’s discovery to Normoyle and Smith is

 3   improper because they are only “nominally separate” from the Department itself. Alternatively,

 4   The Department contends that the same discovery is unreasonably duplicative, cumulative, and

 5   burdensome. Consequently, the Department asks that the challenged discovery be quashed and

 6   that the Court issue a protective order that Defendants are to be treated in a unitary fashion for

 7   purposes of discovery. Freedom Foundation argues that its discovery approach is legitimate and

 8   that the Court should compel responses from Normoyle and Smith. Freedom Foundation makes

 9   little-to-no argument for why sanctions are warranted.

10          Rule 26(b)(1) states that parties may obtain discovery on “any nonprivileged matter that

11   is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). However, discovery also

12   must be “proportional to the needs of the case, considering the importance of the issues at stake

13   in the action, the amount in controversy, the parties’ relative access to relevant information, the

14   parties’ resources, the importance of the discovery in resolving the issues, and whether the

15   burden or expense of the proposed discovery outweighs its likely benefit.” Id. Rule 26(c)(1)

16   states that “a party from whom discovery is sought” may, after a good faith conference, seek “an

17   order to protect [that] party or person from annoyance, embarrassment, oppression, or undue

18   burden.” When a party so moves, “the court must limit the frequency or extent of discovery [if it]

19   is unreasonably cumulative or duplicative, or can be obtained from some other source that is

20   more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).

21          While Rule 33(a)(1) allows up to 25 interrogatories to be served upon each party, some

22   courts have observed that multiple parties on the same side may be treated as one if they are only

23   “nominally separate.” See, e.g., Zito v. Leasecomm Corp., 233 F.R.D. 395, 399 (S.D.N.Y. 2006)

24


     ORDER - 5
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 6 of 8



 1   (citing Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and

 2   Procedure § 2168.1 at 261 (2d ed.1994)). In Vinton v. Adam Aircraft Indus., Inc., for example,

 3   the court upheld the magistrate judge’s limitation of interrogatories when the plaintiff had taken

 4   the position that the corporate defendant and one of its representatives were alter egos and should

 5   be “treated as a single, unified entity.” 232 F.R.D. 650, 664 (D. Colo. 2005); but see 21X Capital

 6   Ltd. v. Werra, No. C06-04135 JW (HRL), 2007 WL 2852367, at *1 (N.D. Cal. Oct. 2, 2007)

 7   (considering the nominally separate doctrine but declining to apply it because the alter ego

 8   company was not a party). Gucci Am., Inc. v. Exclusive Imports Int’l reached the same

 9   conclusion where the defendants were “acting in unison and are represented by the same

10   counsel.” No. 99 CIV.11490 RCC FM, 2002 WL 1870293, at *5 (S.D.N.Y. Aug. 13, 2002).

11          Whether the Court relies on Rule 26’s prohibition of overly burdensome discovery or the

12   nominally separate doctrine, additional discovery to Normoyle and Smith is unwarranted. The

13   RFAs to Normoyle and Smith seek the exact same information as those to the Department, which

14   were answered by the Defendants collectively. The Interrogatories and RFPs seek the “factual

15   support” related to the RFAs, but the Department stated in its response to the prior discovery that

16   such information was already included in its answers to the RFAs themselves. By affirming that

17   those answers comprise the “factual support” requested in the interrogatories, the Department

18   incorporated that information into its response. There is no need to waste more time, effort, and

19   paper just so Normoyle and Smith can repeat the same information again.

20          Further, Defendants in this matter are so closely associated that an additional quota for

21   discovery to Normoyle and Smith is unjustified. Nowhere in its claims does Freedom Foundation

22   distinguish between acts of the Department and those of Normoyle and Smith. FAC, Dkt. # 16, at

23   13-25. Instead, the Complaint consistently refers to “Defendants” as a single unit, treating

24


     ORDER - 6
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 7 of 8



 1   Normoyle and Smith as mere vessels of the Department policy at the heart of this case. 1 Id.; see

 2   also RFAs to Department, Dkt. # 22-1 at 78-79 (asserting Normoyle and Smith “relied upon

 3   Policy 5.04” when they asked the canvassers to leave). Defendants also share common counsel

 4   (the result of an AG investigation concluding that Normoyle and Smith acted pursuant to their

 5   employment duties) and have acted in unison during this litigation. The discovery propounded

 6   upon Normoyle and Smith further underscores their association with the Department by

 7   requesting no unique information pertaining to them individually. In light of all this, the

 8   separation between Defendants is only nominal.

 9          Freedom Foundation seems to believe that, by propounding separate discovery on each

10   individual Defendant, it will obtain responses that are inconsistent with those of the Department,

11   creating an opportunity for impeachment. Indeed, Freedom Foundation’s description of its

12   discovery to Normoyle and Smith as seeking “individual witnesses’ verification of the

13   Department’s factual position” suggests that this is its main goal. Opposition, Dkt. # 25, at 12.

14   But this is misguided. Defendants all have the same legal representation and are all high-level

15   directors at the Department who participated in the responses to Freedom Foundation’s earlier

16   discovery. When the exact same questions are being posed twice, the chance that Normoyle and

17   Smith would suddenly deviate from the answers provided previously is so slim as to be

18   outweighed by the additional burden imposed on Defendants. If Freedom Foundation wants

19   fodder for impeachment, it would have a much better chance of obtaining it through depositions.

20          Freedom Foundation also argues that suing Normoyle and Smith in their individual

21   capacities “introduces a slew of issues pertaining to whether they are entitled to qualified

22
     1
      The only actors that are identified separately are the patrol officers that allegedly prohibited
23
     photography, but Freedom Foundation still claims they acted “with the approval of the
     Department.” FAC, Dkt. # 16, at 18.
24


     ORDER - 7
               Case 3:19-cv-05937-RBL Document 36 Filed 04/20/20 Page 8 of 8



 1   immunity.” Opposition, Dkt. # 25, at 7. But, as the Department points out, “[t]he reasonableness

 2   inquiry [for purposes of qualified immunity] is objective, evaluating ‘whether the officers’

 3   actions are objectively reasonable in light of the facts and circumstances confronting them,

 4   without regard to their underlying intent or motivation.’” Peltier v. Sacks, 328 F. Supp. 3d 1170,

 5   1182 (W.D. Wash. 2018) (quoting Huff v. City of Burbank, 632 F.3d 539, 549 (9th Cir. 2011)). It

 6   does not turn on subjective, individualized belief.

 7          In short, this case is about the Department’s policy, not Normoyle and Smith’s individual

 8   actions. Freedom Foundation’s claims rely on Defendants acting under Department authority, its

 9   discovery treats Defendants as a single unit with shared knowledge, and Defendants have acted

10   collectively in defending this lawsuit. It is therefore duplicative and unduly burdensome for

11   Freedom Foundation to propound additional discovery on Normoyle and Smith.

12                                            CONCLUSION

13          The Department’s Motion is GRANTED and Freedom Foundation’s Motion is DENIED.

14   The discovery to Normoyle and Smith is quashed and Defendants shall be treated in a unitary

15   fashion for purposes of discovery going forward. 2

16          IT IS SO ORDERED.

17          Dated this 20th day of April, 2020.



                                                           A
18

19
                                                           Ronald B. Leighton
20                                                         United States District Judge

21

22

23   2
      The Court notes, however, that this Order does not limit Freedom Foundation’s ability to
     depose each Defendant separately.
24


     ORDER - 8
